Citation Nr: 1626573	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  10-11 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Patrick Lopez, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The appellant had multiple periods of active duty for training (ACDUTRA) with the Marine Corps Reserves, including an initial period of ACDUTRA from July 1967 to January 1968 and additional periods of ACDUTRA from June 16, 1968 to June 29, 1968; June 14, 1969 to June 29, 1969; and August 8, 1970 to August 23, 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The appellant's claims file is now in the jurisdiction of the Phoenix, Arizona RO.  

In October 2009, a hearing was held before a Decision Review Officer at the RO.  A transcript of that hearing is associated with the claims file.  In April 2013, the appellant appeared and testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also in the claims file.  In June 2013, the Board remanded the Veteran's claim for further development.

The appeal is VACATED and REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In April 2013, the appellant appeared and testified at a video-conference hearing before the Board.

2.  In June 2013, the Board remanded the appellant's appeal for additional development.

3.  In July 2014, two Supplemental Statements of the Case were issued continuing the denial of the Veteran's appealed claim.

4.  In October and November 2015, in response to letters received by the RO indicating he had a Board hearing request pending, the appellant requested a video-conference hearing before a member of the Board.

5.  On May 11, 2016, the Board issued a decision denying entitlement to service connection for a right knee disability. 

6.  On May 24, 2016, the appellant, via his attorney, moved to vacate the Board's decision.

7.  Under the circumstances of this case, due process requires affording the appellant another hearing before a decision is promulgated on his appeal.
  

CONCLUSION OF LAW 

The May 11, 2016 Board decision addressing the issue of entitlement to service connection for a right knee disability is vacated.  38 U.S.C.A. § 7104(a)(West 2014); 38 C.F.R. § 20.904 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).  

In the present case, the Board issued a decision on May 11, 2016 denying the appellant's appeal seeking service connection for a right knee disability.  On May 24, 2016, the appellant, via his attorney, filed a Motion to Vacate the May 2016 decision for denial of due process of law.  Essentially the appellant contends that he was denied due process of law because he had an outstanding request for a video-conference hearing before the Board at the time of the May 2016 decision and thus, the Board's decision violates his right to a hearing.

The appellant claimed service connection for a right knee disability that was denied in the June 2008 rating decision on appeal.  The appellant perfected his appeal by filing a VA Form 9 in March 2010 and requested a video-conference hearing before a member of the Board.  In April 2013, the appellant appeared and testified at a video-conference hearing before the undersigned Veterans Law Judge.  In June 2013, the Board remanded the Veteran's claim for additional development.

In July 2014, two Supplemental Statements of the Case were issued to the appellant continuing the denial of his claim.  Thereafter, the appellant waived his right to 30 days for review and requested his appeal be immediate returned to the Board.  In July 2015, the RO issued a letter to the appellant and his attorney advising it had certified the appeal to the Board.

Then, on September 29, 2015, the RO sent the appellant a Hearing Options letter indicating that it had received the appellant's request for a Travel Board hearing and that he had been put on the list for such hearing.  The Veteran was and offered other options for a hearing.  The Veteran's attorney responded on October 19, 2015, requesting a video-conference hearing in lieu of a Travel Board hearing.

Subsequently, on November 5, 2015, the RO sent the appellant another Hearing Options letter.  On November 17, 2015, the appellant's attorney responded that he had already mailed and faxed the appellant's request for a video-conference hearing in October 2015, that the November letter was the same correspondence he received previously, again requesting a video-conference hearing, and asking that the RO stop delaying and ignoring the prior request for a hearing and schedule one as soon as possible.

Prior to a hearing being scheduled, however, the Board issued a decision denying the appellant's appeal on May 11, 2016.  At that time, it appears that the Board was not aware of the above correspondence relating to the outstanding hearing request.

The Board notes that, generally, an appellant is only entitled to one hearing before the Board.  38 C.F.R. § 20.700(a) ("A hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.")  Permitting more than one hearing for the same issue without a justifiable reason would be a significant deviation from the regulations.

The above procedural history does not seem to be in dispute except for one very important fact.  The appellant's attorney stated in his Motion to Vacate that, after the July 2015 RO notice it had certified the appeal to the Board,  the appellant "timely requested an in-person hearing."  However, the Board cannot find a single document in the claims file to indicate any such request for a Travel Board hearing was made.  Rather, it is unclear to the Board what triggered the RO's issuance of the September and November 2015 Hearing Option letter because the appellant never made a request for a Travel Board hearing as his only request had ever been for a video-conference hearing (per his VA Form 9).  The appellant's attorney did not even specify a date on which such "timely" request was submitted.

Thus, it appears to the Board that the RO's issuance of the Hearing Option letters was due to an error on its part, rather than initiated by a request received by the appellant.  However, by issuing the appellant such notices and failing to correct the error, the RO's actions clearly raised an expectancy in the appellant that he was entitled to another hearing.  The Court of Appeals for Veterans Claims (Court) has often held VA to its legal effect of its erroneous actions, especially where such action has raised an expectancy of a right in the appellant.  See e.g., Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (RO's processing of appeal for five and a half years after untimely substantive appeal filed waived issue of timeliness); Gomez v. Principi, 17 Vet. App. 369, 372 (2003) (VA's use of the Form 9 waives the Board's right to dismiss an appeal for failure to allege specific error of fact or law in RO decision.) ; Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (Board could not dismiss appeal for failure to file a timely substantive appeal where RO failed to close the appeal after the veteran filed a timely substantive appeal, subsequently withdrew it, but then untimely tried to reinstate the appeal, and where the RO appeared to have treated the veteran's filing as timely.).  The Board acknowledges that these cases deal with substantive appeal but they are still instructive in this case as an appellant's right to a hearing is a substantive right.

Consequently, given that the RO's erroneous actions have raised the expectancy in the appellant of the right to another hearing and the RO failed to timely correct such error, the Board finds that due process requires, in these circumstances, that the appellant be afforded another hearing before a decision is promulgated on his appeal.  The Board, therefore, vacates the May 11, 2016 decision.


ORDER

The May 11, 2016 Board decision addressing the issue of entitlement to service connection for a right knee disability is vacated.  


REMAND

In September and November 2015, prior to the Board adjudicating his appeal, the appellant requested a video-conference hearing in this matter before a Veterans Law Judge.  In view of the pending hearing request in this matter, the Board must remand the case to ensure that the appellant is afforded all due process of law.  

The Board notes that the appellant previously appeared and testified at a hearing before the undersigned Veterans Law Judge in April 2013.  Consequently, if possible, any future hearing should be scheduled with this Veterans Law Judge to avoid the issuance of a panel decision in the future and the possibility of having to  schedule another hearing with a third Veterans Law Judge.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011) (A veteran is entitled to have an opportunity for a hearing before all Veterans Law Judges who will ultimately decide the appeal.)

Accordingly, this case is REMANDED for the following development:

1.  The RO should schedule the appellant for a Board video-conference hearing with the undersigned Veterans Law Judge, if possible to avoid an Arneson issue as explained above, in accordance with applicable procedures.  The appellant and his attorney should be provided with notice as to the time and place to report for said hearing.

2.  Thereafter the case should be returned to the Board for further appellate consideration.  The purpose of this remand is to ensure due process of law.  By this remand, the Board intimates no opinion, legal or factual, as to the ultimate disposition of this case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


